Citation Nr: 9905679	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the 30 percent evaluation assigned for the veteran's 
schizophrenia, paranoid type, was properly reduced to 10 
percent, effective October 1994.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) reducing the evaluation assigned for 
the veteran's schizophrenia, paranoid type, from 30 to 10 
percent, effective October 1, 1994.  In October 1996 and 
February 1998, the Board remanded this claim to the RO for 
additional development.  Subsequently, after believing it had 
complied with the instructions on REMAND, the RO returned the 
case to the Board for further review.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the veteran's claim.  In February 
1998, the Board remanded this claim to the RO for the purpose 
of obtaining an opinion from a VA Chief of Psychiatry (Chief) 
as to whether the March 1994 VA examination findings are 
adequate to show that the veteran's service-connected 
paranoid schizophrenia improved since June 1971.  The Board 
explained that, absent a medical opinion, it was impossible 
to determine whether the RO's July 1994 rating reduction was 
justified under 38 C.F.R. § 3.344.  The March 1994 VA 
examination on which the reduction was based is not 
comprehensive, lacking all but two objective clinical 
findings, the significance of which is not explained.  
Moreover, the VA examiner diagnosed the veteran with 
schizophrenia, by history only, and a personality disorder, 
but did not clarify the level of impairment caused by each 
disorder.  The RO was instructed to afford the veteran a VA 
examination only if the Chief indicated that the findings of 
the March 1994 were inadequate to show improvement.  
Following the issuance of the REMAND, the RO did not secure 
an opinion as instructed.  Rather, it scheduled the veteran 
for a VA examination to which the veteran failed to appear.  
Subsequently, the claims file was returned to the Board for 
review.

In addition, in its February 1998 REMAND, the Board explained 
that the issue on appeal had been improperly developed as an 
increased rating claim.  In June 1981, the RO initially 
granted the veteran service connection for schizophrenia, 
paranoid type, and assigned him a temporary total evaluation, 
effective from January 1981, and a 30 percent evaluation, 
effective from May 1981, for that disability.  In April 1983, 
the veteran's benefits were terminated for failure to report 
to a VA examination.  In October 1991, the veteran requested 
that his claim be reopened.  A VA examination was conducted, 
and based on the findings of that examination, the RO, in a 
rating decision dated in February 1992, assigned the veteran 
a 30 percent evaluation for schizophrenia, paranoid type, 
effective from June 1991.  In March 1994, the veteran 
underwent another VA examination, and based on the findings 
of that examination, the RO issued a Proposal to Reduce 
Evaluation in May 1994.  In July 1994, a reduction in the 
veteran's evaluation from 30 to 10 percent was effectuated 
from October 1994. 

In his notice of disagreement received at the RO in September 
1994, the veteran clearly indicated that he disagreed with 
the RO's reduction of his disability evaluation from 30 to 10 
percent.  However, the RO, in a Statement of the Case issued 
in November 1994, characterized the issue on appeal as 
entitlement to an increased disability evaluation for a 
psychiatric disorder, and provided the veteran and his 
representative with laws and regulations pertaining to 
increased rating claims.  Laws and regulations pertinent to 
rating reduction claims were not included in the November 
1994 Statement of the Case, and despite the Board's most 
recent instructions on remand, they have not been included in 
any Supplemental Statement of the Case since issued.  As 
previously indicated in February 1998, the veteran is 
entitled to due process of law; therefore, such laws and 
regulations must be furnished to the veteran and his 
representative so that they may respond thereto before the 
case is finally adjudicated by the Board.

The United States Court of Veterans Appeals has held that the 
Board must ensure compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  In light of the this 
holding and based on the fact that there is insufficient 
evidence of record to decide this claim fairly, this claim is 
remanded to the RO for completion of the following previously 
ordered actions:

1.  The RO should forward the veteran's 
claims file to a VA Chief of Psychiatry 
for an opinion regarding whether the 
March 1994 VA examination findings are 
adequate to show improvement in the 
veteran's service-connected paranoid 
schizophrenia since June 1971.  The 
physician should express the rationale on 
which he bases his opinion.

2.  Thereafter, the RO should review the 
medical opinion to ensure compliance with 
the aforementioned instruction.  If the 
opinion is deficient, the RO should take 
corrective action.

3.  Subsequently, the RO should 
adjudicate the issue of whether the 30 
percent evaluation assigned for the 
veteran's schizophrenia, paranoid type, 
was properly reduced to 10 percent, 
effective October 1, 1994.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which includes all laws and 
regulations pertinent to rating reduction 
claims, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for final appellate 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure that the veteran is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of this case.  The veteran 
may submit evidence in support of his claim; however, he is 
not required to take any action until otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


